ANNEX “A”

SECRETARY’S
CERTIFICATE
SECRETARY’S CERTIFICATE

I]. RODERICK R.C. SALAZAR UI, of legal age, Filipino, with office address
at 4" Floor Cityland 10, Tower I, 6815 Ayala Avenue, Makati City, being the duly
elected and qualified Corporate Secretary RAPU-RAPU MINERALS, INC. (the
“Corporation”), a corporation duly organized and existing under the laws of the
Philippines with office address at 4'" Floor Cityland 10, Tower I, 6815 Ayala Avenue,
Makati City, after having been sworn in accordance with law, do hereby certify that at
the special meeting of the Board of Directors held on August 11, 2000, the following
resolution was unanimously approved:

“RESOLVED, that the Board of Directors of Rapu-Rapu Minerals,
Inc. (the ‘Corporation’) authorize, as it hereby does, the
Corporation to enter into a Mineral Production Sharing Agreement
(MPSA) with the Republic of the Philippines and Ungay Malobago
Mines, Inc. in respect of APSA-V-026 over certain mining claims
situated in Rapu-Rapu, Albay;

“RESOLVED FURTHER, that any one (1) of the Chairman of the
Board, Ian Culbert, the President, Mr. Jose P. de Guzman, or the
Corporate Secretary and Director, Mr. Roderick R.C. Salazar III,
be, as each of them hereby is, authorized to sign, execute and
deliver for and on behalf of the Corporation said MPSA under such
terms and conditions as cach of them may deem to be in the best
interest of the Corporation.”

IN WITNESS WHEREOF, I have hereunto set my hand this 14" day of August
2000 at Makati City.

~

rownaydss.aen Ul

REPUBLIC OF THE PHILIPPINES )
MAKATI CITY ; ) SS

SUBSCIBED AND SWORN, to before me this 14" day of August 2000, affiant
exhibiting to me his Community Tax Certificate No. 14398841 issued on January 3, 2000
at Makati City.

Doc. No. su g
Page No. 6G 5 PUP
Book No.[ FLORINDA R. ANDRES
: a NOTARY = FUPLIC
foie uspieieseeze 3000
IBP 4E 504742 /3-3-00/QC CHAPTER
PTR #8879509 /3-2-00/MKTI CITY

ANNEX “A-1”

SECRETARY’S
CERTIFICATE
UNGAY-MALOBAGO MINES, INC.

JOHN CANSON, JR. ALFONSO CARBO
President, Chairman & Gen, Managat Director
APOLINARIO QUINTANA IGNACIO PALOMO
Trgasurer & Cashier ea Director
CERTIFICATION
CRISPIN S. SABIDO . oe ANDRES AGUILAR, JR.
ane JEOHEGHEME EEE ie
ERLINDA A, SABIDO JUUTA D. ZELLER

Diractor Director

TO WHOM IT MAY CONCERN:

I, CRISPIN S. SABIDO, Secretary of the Ungay-Helobego
Mines, Ince, hereby certify that the following Resolution is
a correct copy of a Resolution edopted at a Special Meeting
of the Borrd of Directors of the Qrporation, held at its
Office, Pasig, Metre-Menile, to wits

n On

RESOLVED, as hereby it is resolved, to
authorize the General Ma:eger, Exsen. Dominador
as hereby he i authorized, to enter and
on behelf of the @mpay such contract end
ag: t relative to its mining propertes in
apu-Repu, Albey consistent with its by~Lews end
company policye

This authorization shéll be velid and in full
force sai effect until such time it is finally reveke
hy @ simller Board Reshlubion."

end that seid “esolution is in full force md effecte

IN WITNESS WHEREOP, I neve hereunto affixed my signature
and attached the seal of the O>rporetion

19970 Lge
GESPIN Se sa
REP, of the Phil.) Board Secretary /Affienb

QUEZON CLISi.4) ss.

SUBSCRIBED AND SWORN to before me fini Aciagper April. 1997,
at QUEZON CETY affient Crispin Sabido Ang. Hed~his Come lax Corte
Noe ISTI2Z833, issued on 15 deng 1997, st Polangui, Alby «

Doce oe Lb, page Noe Fe nopary pueghe
Book Yos APs Series of 1597. ap
le

y
7 Until December 31, 1997
PTE No, 2141740;|1-2-97; Q.C,

Emerald Building, Emerald Avenue, Ortigas Olfice Complex, Pasig, Metro-Manila
Numbers: 673-1293 lo 1298

\

4th Floor,
Telephor

ANNEX “B”

LOCATION MAP
10
coral ané sand

| 26

LE

L DESCR

Bearing Distance
$049 300.00 M
00-11 W 900.00 MI.
8949 W | 30000M.|
0011 W 197.75 M.

45-11 42.65 M.

8949 EY
i Tie Line from Triangulation |
USC & GS $ 70-05 E, VA,756.81 Meters to Corner |
No.1 |
3 ASAI EY A

| ig cyt

B-tMoe

‘unger Point 2 A as
42 y

//

Showing tir area appiizd for

DUNERAL PROBUCTEON SHARING AGREEMENT (MPS.

2

A)

<A

N

Smiles x

4000 Mete ot

eters

== *
0 Yards Ny
“XN

aay

(ABE N-Y-O025)

9

® 4 "

Pa} $s pispared for

8

@! UNGAY-MALOBAGO MINES, INC./
y RAPU-RAPU MINERALS, INC.

N

\

Malobago
Rapu-Rapu
: Albay

Island of ? Rapu-Rapu

Containing an area of 107.8625 hectares more or less.
250,000,

Prepared by:

pr:

No. 2576
arene: mesa deat

RAPU-RAPU
oT (PINE ISLA
rem arene Bara Oso att nie FE Ee ee
ANREVSSIOIN_ LON S900 “8aINIMOH. NV SHE SO TWAORdSY BHI,

<a SL CIROaddY ARRRM SE ares JH FOORBHM
STINWIGCIS ONY SINT .3O AWRING IMI’ 40 SNOHWIEE
ONIISDG." SHA RAIN DONYOYOIDV~ NI ONY £9 (ON ‘Ud “ONY
oIONIWY by ON VG . NQUOIS JO AIIOHINI
H2ONN GaLMIIX3 IWHO SIL NI Tid NO Jaw HOM JO 180978
ONY. SNOILYINdWOD “SHION OA WNIOMO OIIIA JHL CILMI
NI2BIH AIASNS JHLYO NVId 12988OD.V SI SIME BWHE AdtLaic
—~ . A :

GD ON Noto
ey 7 a iAMaS es :
=. LNUNdOWAIG SIONAIOS -O4. INV SINIW. -<-
ITINOSTE TWWALYN GNV LNEWNOWANG 3O LXANLEVaRC]
* $6-1e-1.: wag’?
GOOGHES |'ON ed

“| B33NIONZ 31130039 u es Ea

- : atva
=F ds “ON ald

‘ UTINIONT 31130079

“AB “LSSW O3ZROHLAY ©

"3091309 pud eng st
*, YONDWIOJUI BAGO BYy 1DY} AjaD AqalEY }
9661 O2-Ol Asuniqog 1paiodaiy

WOO00'O!:t 21v9S

3JNV1d SONIMY3A
3.00082)" NVICINSW IWYLN3D ;
NOILOSPOUd YOLVOYSW ASHSASNYHL SN!ddiWHd

SVH a GZ98479] | JO V34¥_NY-ONINIVINOD
‘ AVY _AdVY 40 ONVISI

AVE TV 40 3ONIAOUd

Adve Ndve4o AinvatoInnN

OSVEOTVWW 40 ORgava

NO@1099¥a 4O OMIs

AML NI GaLwas |
Wo ALD 9NOAMTIVONWR anna AY fov 20/9
ONI'S3NIW OOVEO TWN -AVONN
YOu A :
Rr ita

MVHS NOLLOAGUd TWUANIN C3S0d0ud

“Ona SaWiAe

“OMt'saMi OSveCTYR-ivonn | CovacteR-AVONT
0-6202-44 h 0 - 2161-017
WIY1D Waanin fo RTD WHI
a VId0S:,, i wv NATIOV ,,

“TMH OOVECIVA Lown

a-Nz-dq
fiv1D WuaNA
vOv9lt,,

OMI SIMI OOWEOIWH - AvONN,
a~-stz-dq
WWD Wweanin
ulMONVI0d,,

OND EHUM ODVROTWA - AYN

{ Q-O£6iran
| RLV TWH INIA
avalv,

ie

a

“ON 'SONIER
OOVAC TWA - AVONN
Q-se6n-or)
v1 WwuaNint

“ONE SB
OOVECIWN-AvONN
Q-pe6it-010

wow Wain

anv

ANNEX “C”

TWO-YEAR
EXPLORATION
WORK PROGRAM
MGB Form No. 05-4

(ref: Annex A of Environmental Work Program)
Republic of the Philippines
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

TWO YEAR EXPLORATION WORK PROGRAM (Updated August 2000)

1.0 Name and Address of Company/Proponent

Company : UNGAY-MALOBAGO MINES, INC./RAPU RAPU
MINERALS, INC.
Address : c/o Rapu Rapu Minerals, Inc.

Suite 23 Legaspi Suites, 178 Salcedo St. Makati
Tel. No 813 4131 * Fax No. 893 9349

2.0 Mineral Commodity Applied

Gold, Copper, Silver and other associated minerals

3.0 Location of Project

The Ungay Malobago prospect is located in Barangay Malobago in the
municipality of Rapu-Rapu, Province of Albay, Island of Rapu-Rapu, Bicol
Region. It is about 45 aerial kilometers east of Legaspi City and approximately
420 kilometers southeast of Manila.

Geographic Coordinates
The tenement lies within Latitude 13° 10° 30” to 13° 11° 25” N and from

Longitude 124° 11’ 00” to 124° 12’ 00”E, more or less. Please refer to the
attached Map Scale 1:50,000 with technical descriptions.

4.0 Area of Coverage

The project area applied for MPSA No. APSA-V-0026 by Ungay-Malobago
Mines, Inc comprises a total land area of 167.8625 has. more or less.

ow
MGB Form No. 05-4

5.0

Project Area Description

5.1

5.2

53

5.4

Terrain/Physiography

The topography of the area is moderate to rugged with dominantly
northwest rending ridges. Elevation within the claim area varies from
40 to 350 meters above sea level.

The project sites in Rapu-Rapu experience two (2) pronounce seasons.
The wet season caused by northeast monsoon start from October to
February while the dry season occurs for the rest of the year.

Accessibility

The Philippine Airlines provides daily B 737 service to Legaspi from
Manila with a flying time of approximately 45 minutes. A daily
scheduled ferry and motorized banca (small outrigger boat) service
provides access to Rapu-Rapu town from Legaspi City. Travel time is
2 to 4 hours depending on vessel type and weather conditions. Small
fishing vessels may be chartered in Rapu-Rapu wharf/pier docks to
provide access to outlying villages on the coast of Rapu-Rapu. Travel
time from Rapu-Rapu pier dock to Barrio Malobago, the landing area
for base camp at Barrio Pagcolbon, is 40 minutes to one (1) hour by
motorized fishing banca.

Drainage System

The major creeks and their tributary system have dominantly dendritic
pattern draining generally southeastward into the Albay Gulf. A
dominant trellis pattern of the drainage system is apparently due to the
schistosity and faulting of the rocks in the area. Water is available from
the creeks the whole year round.

Vegetation and Land Use

Elsewhere the forest has largely removed by “kaingin” (slash and burn)
agricultural practices. Only small portion of the land area is planted
with coconut, banana, abaca and other fruit-bearing trees. Second and
third growth trees common in the vicinity grew in the interior and along
creeks and steeply dipping slopes. The rest of the area is cogon grass
and shrubs.

. Sw
MGB Form No. 05-4

6.0

6.1

6.2

G

DESCRIPTION OF EXPLORATION PROGRAM

The activities will consist of surface and subsurface investigation for the
purpose and/or main objective of determining or ascertaining the existence,
quality, quantity and kind of mineral resources present on the area applied.

Surface activities as indicated on the exploration work program consist of
geological mapping/sampling, stream sediments sampling, geochemical soil
survey and topographic survey. Sub-surface investigation like test pitting,
trenching and diamond drilling will be implemented on areas that show
significant mineralization.

The exploration period will start upon approval of the MPSA that shall have a
term of two (2) years from the effectivity date of MPSA. Renewable for
another two (2) years each but in no case shall exceed a total of eight (8) years
depending on the sufficiency of data or information obtained for feasibility
study and compliance of the terms and conditions of MPSA contract.

The manpower requirement for the project shall be more or less, Geologist - 1,
Geological Mapper -1, Laborer -3, Surveyor - 1, Draftsman/Computer - 1 and
Survey Aide -4. Their services will be as required depending on the needs on
the particular aspect of the exploration activities.

Research Work

The initial geological information obtained from previous exploration
group who studied the Ungay-Malobago area is a good background.

Sometime between 1962-1965, mining companies conducted semi-
detailed geological mapping aditting, sampling and limited exploratory
drilling within the several mineral properties of Ungay-Malobago
Mines, Inc.

In 1980 and 1981, Dowa Engineering Co., Ltd of Japan Co., conducted
brief reconnaissance creek and coastal geological mapping. Results of
exploration work done by both agencies were encouraging as revealed
by traces of gold in rock, soil and stream sediment samples and arrived
at a conclusion that a more detailed geological investigation be pursued.

There will be no costs incurred in this area of work as covered by this
application.

Reconnaissance/Regional Survey or Studies
Regional geological studies will be necessary to understand the general

geology, structural control, and mineralization and alteration pattern of
the island and for the purpose of extrapolation.
MGB Form No. 05-4

6.2.1. Regional Geological Mapping

Regional geological mapping will be conducted simultaneously
with stream sediment sampling. Geological mapping, rock/chips
sampling will be conducted over the entire applied area covered
by APSA-V-0026 comprising 167.8625 hectares and will take a
minimum period of two (2) months involving six (6) men and a
Geologist. The mapping will cover creeks and tributaries, road
cuts, foot trails, shoreline outcrops and abandoned excavations
(test pits, trenches, adits, and tunnels).

Expected output will be identification of significant geological
data such as lithology, alteration, mineralization and structural
controls. All the geological data gathered will be incorporated
in a map. These data will be used for detailed geological
investigation and sub-surface evaluation. Estimated cost for this
program is P 500, 000.00

6.2.2. Regional Geochemistry Survey

Regional geochemistry (Stream Sampling) will be conducted
simultaneously with geological mapping. This will cover the
entire area covered by APSA-V-0026 comprising 167.8625
hectares. The regional survey will be conducted for a minimum
period of two (2) months involving six (6) men and a staff. An
estimated 50 -60 stream sediment samples and corresponding
pan concentrate samples is programmed to be collected along
selected portions of creeks and tributaries. Expected output will
be a map with sample locations and its immediate geology.
Assay results will be utilized for more detailed geological
studies.

Estimated cost for sample analysis is P 160,000.00.
63 Semi-Detailed Survey
6.3.1 Geological Mapping/Alteration Studies

Geological mapping/alteration studies will be conducted over
the entire 167.8625 hectares for a period of 4 months. Mapping
will cover creeks, tributaries, road cuts/trails, shoreline outcrops
and abandoned excavations (TP, trench, dog holes, adits, Inc.)
involving eight (8) spot hires, one Sr. Geologic Aide and a
Geologist. Expected output will be the identification of
geological data such as rock types, alteration and mineralization
and structural controls which will be utilized to plan targets for
the next detailed geological studies and sub-surface evaluation.

( ) Estimated cost is P 550,000.00. ae
¢ 4
MGB Form No. 05-4

6.4

6.3.2. Geochemical Survey (Stream Sediment Sampling)

6.3.3

Stream sediment sampling will be conducted simultaneously
with semi-detailed geological mapping covering creeks and
tributaries within three (3) months period. Stream sediment
samples will be collected along selected portion of the creek and
tributaries. It is expected to collect 20 stream sediment samples
and 60 rock samples. All data gathered would be incorporated
in the geological map that will be used for planning the
succeeding detailed exploration activities.

Estimated cost of sample analysis is about P 80, 000.00.
Geophysical Survey

Time Domain electromagnetic (TDEM) and Magnetometer
geophysical survey application will be utilized along 15,000
linear meters (15 km) more or less. This exploration activity
will be contracted out with a budget of P360, 000.00 for 20
working days more or less plus P45, 000.00 for 15 local hire
support personnel. Expected output are maps/graphs of the
available metals and or elements, contour and profile maps
which will be utilized in planning sub-surface exploration such
as test pitting, tunneling and diamond drilling.

Total estimated budget is P 405, 000.00.
Subsurface Investigation

Test pitting, trenching and aditting will be decided as the
exploration phase advances.

Topographic Survey

Survey Activities

a)

b)

c)

To establish control points (stations) within the area to
be explored.

To lay out tie points for geological and geochemical
surveys and be plotted on base maps.

To establish grid lines for geochemical survey, TDEM,
IP and magnetic surveys. The grid lines are 100 meters
X 150 meters interval perpendicular to the trend of
mineralization. The sampling points in normally set at

w
MGB Form No. 05-4

6.5

d)

e)

25 meters apart along the grid lines and closer spacing is
done on selected areas of mineralization.

To survey the actual location of trenches, test pits, adits
portals and headings, outcrop/float sample points,
diamond drill hole collar, auger hole collar and other
significant outcrop within the prospect area.

To conduct detailed topographic survey of potential
orebody, proposed mill site, mine waste dump, tailing
pond areas, surface property/claims and other sites for
related civil works. Normally the topographic map for
base map is 1:2,000 with contour interval of two meters.

The survey will cover all up 4 working months within
the two year exploration period including one (1) Senior
Surveyor, one (1) Survey Aide and seven(7) support
personnel (spot hires). One Geodimeter total Station
survey instrument will be commissioned.

Total estimated budget is P 480,000.00, more or less.

Detailed Survey or Follow-up Studies

6.5.1

Detailed Geological Mapping

Detailed geological mapping will be conducted using compass
and tape traverse over suspected mineralized zone and along
creeks, ridges and spurs road cuts and trails, outcrops and
previous subsurface workings with emphasis on the lithology,
alterations, mineralization and structures. Mapping will be
drawn on 1:500 scale field maps and transferred into 1:2000
base maps. This will involve six (6) men and a staff who
previously conducted the semi-detailed mapping for a period of
5 months with an estimated budget of 400,000.00. There will
be 150 channel and rock samples expected to be collected and
estimated assaying cost is P150, 000.00 more or less. Total
budget is P 550, 000.00. Expected outputs are the following:

a) Geologic potential of the property

b) Determine the lateral extent of the mineralized zone
c) Establish surface parameters needed for subsurface
program/evaluation

_ Detailed Geochemical Survey

Detailed geochemical survey will be applied over the identified
mineralized area at 100 X 50-meter grid with 25 meter sampling

interval. Around 225 grid soil geochem samples 2 eo
6 i ps
MGB Form No. 05-4

6:5:3:

collected. Gold and silver will be assayed by Fire Assay while
copper, lead, zinc, Arsenic, Antimony and Mercury will be
assayed by AAS. This activity will involve one Geologist and
six (6) trained personnel for a period of two (2) months with an
estimated budget of P190, 000.00. The purpose of this program
is to delineate anomaly zone for subsurface exploration such as
diamond drilling and test pitting. Estimated assaying cost is
P225, 000.00

Estimated total budget is P 415, 000.00.
Subsurface Investigation
6.5.3.1 Drilling

Reverse Circulation (RC) / Diamond drilling will be
accomplished on contract basis on a per linear meter
advance. The depth, direction, inclination and number
of drillholes shall be finalized as the exploration activity
advances. Initially 2500m more or less are programmed
with a target depth of up to 150 meters per hole to be
completed in the first year upon approval of the MPSA.
About 1250 drill samples are expected to be collected

Clearing of access route and drill site preparation will be
done by hand tools and where necessary by bulldozer.

Estimated bulldozer cost is P 480,000.00
Estimated fuel cost is P 60,000.00
Estimated assaying cost is P 2,018,660.00
Estimated RC-Drilling cost is P 6,480, 000.00

Estimated Diamond-Drilling cost is P 8,100, 000.00
6.5.4 Trenching and Test Pitting

Test pit shall be 1 m X 1 m wide with variable depth and trench
shall be 1 meter wide with variable depth and length depending
on the thickness of the gossan/massive sulphide or mineralized
felsic outcrop. The number of test pits and trenches shall be
decided as the exploration activity advances, therefore a cost
estimation cannot be carried out at this s tage.

6.5.5 Resource Estimation
In the second year of exploration resource estimation will

generate costs of approximately P 1,000,000.00.
\
re
LY

MGB Form No. 05-4

7.0 Estimated Exploration Cost:

Year 1 P 9,969,561.00
Year 2 P11,309,099.00

Grand Total P21, 278,660.00

8.0 Attachment

8.1 Schedule of Activities

8.2 Namria Map - Scale 1:50,000 in addition to the map previously
submitted.

9.0 Signature of Geologist that prepared the Exploration Work Program

Prepared

RI G. PAL ARIA
GEOLOGIS’
PRC License No. 0810
PTR No, 373573)
Date issued: March 2, 2000
TIN No. 162-931-328

RODERICK D. WATT

COUNTRY MANAGER
Lafayette Phils. Inc.
(00°000'000'b :

(90°'999'822'b

TwoReUINSY e2unosey “11

rie te 1 lo Is Ip Te Ve bY

IVaDONd WHOM NOLLWO1dXx3 YVSA-OML
SANIW OOVEOTVIN-AVONN

ANNEX “D”

TWO-YEAR
ENVIRONMENTAL
WORK PROGRAM
MGB Form No. 16-1
Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

ENVIRONMENTAL WORK PROGRAM

1.0 Name and Address of the Applicant/Permittee/Contractor

Applicant : UNGAY-MALOBAGO MINES, INC.
(CLAIM HOLDER)
TVI RESOURCE DEVELOPMENT (PHILS.), INC.
(OPERATOR)

Address : W-1903B West Tower, Phil. Stock Exchange Centre

Exchange Road, Ortigas Center, Pasig City
Tel. No. 637-0450 to 63 * Fax No. 631-4876

2.0 Type and Nature of Project

Type : Mineral Production Sharing Agreement (MPSA)
Application No. AMA-V-0136

The Project is Categorized as Resource Extractive, i.e., Exploration Mining Ventures.
21 Project description (objectives, schedule, and cost)

The objective is to conduct prospecting and exploration activities in an
environmentally technical, responsible and acceptable manner. The activities
will consist of surface and subsurface investigation for the purpose and/or main
objective of determining or ascertaining the existence, quality, quantity and
kind of mineral resources present on the area applied.

Surface activities as indicated on the exploration work program consist of
geological mapping/sampling, geochemical survey, topographic survey, and
geophysical survey. Should the assay result indicate encouraging data which
would warrant sub-surface investigation, then test pitting, trenching and
diamond drilling will be implemented on areas that shows significant
mineralization.

The exploration period will start upon approval of the MPSA which shall have
a term of two (2) years form the effective date of MPSA, renewable for
another two (2) years each but in no case shall exceed a total of six (6) years
depending on the sufficiency of data or information obtained for feasibility
study and compliance of the terms and condition of MPSA contract

2.2 Type and nature of mineral deposit(s) to be explored and mineral(s) to be
derived

Minerals Deposits: Gold, Copper, Silver and other associated minerals.
MGB Form No. 16-1

3.0 General Location and Area to be Covered by the Proposed Permit/Contract
Area
3.1 Location and accessibility

The tenement lies west of Legaspi City situated and bounded by geographic

coordinates as follows:
Barangay of : Pagcolbon
Municipalities of - Rapu-Rapu
Province of : Albay
Island of 5 Rapu-Rapu
Geographic Coordinates:

The tenement lies within Latitude 13° 10 15” to 13° 11” 15” N and from
Longitude 124° 11’ 25” to 124° 12’ 45”E, more or less. Please refer to the
attached Map Scale 1:50,000 with technical descriptions.

Accessibility:

The Philippine Airlines provides daily B 737 service to Legaspi from
Manila with a flying time of approximately 45 minutes. A daily scheduled
ferry and motorized banca (small outriggers boat) service provides access
to Rapu-Rapu town from Legaspi city. Travel time is 2 to 4 hours
depending on vessel type and weather conditions. Small fishing vessels
may be chartered in Rapu-Rapu wharf/pier docks to provide access to
outlying villages on the coast of Rapu-Rapu. Travel time from Rapu-Rapu
pier dock to Barrio Malobago, the landing area for base camp at Barrio
Pagcolbon, is 40 minutes to one (1) hour by motorized fishing banca.

3.2 Total area covered by the application

The project area is composed of twenty (20) mining claims located under
Philippine Bill of 1902 containing an area of 144.2 hectares more or less.

The MPSA application designated as AMA-V-0136 was filed on March 6,
1996.

4.0 Description of the Existing Environment where Work is Proposed to be
Undertaken

41 Land Environment
4.1.1 Topography/physiography
The topography of the area is moderate to rugged with dominantly

northwest rending ridges. Elevation within the claim area varies
from 0 to 400 meters above sea level.
MGB Foun Ne

42

41.2

413

Water

4.2.1

The project site in Rapu-Rapu experience two (2) pronounce
seasons. The wet season caused by northeast monsoon start from
October to February while the dr season occurs for the rest of the
year,

Land use/Capability/Vegetation

Elsewhere the forest has largely removed by “kaingin” (slash and
burn) agricultural practices. Only small portion of the land area is
planted with coconut, banana, abaca and other fruit-bearing trees.
Second and third growth trees common in the vicinity grew in the
interior and along creeks and steeply dipping slopes. The rest of
the area are cogon grass and shrubs,

Pedelugy

These data can be collected as part of the exploration work from test
pit and/or tveuches and although analysis and descriptions focus on the
ceynomic minerals prescnt much of the data recorded/collected has
vital environmental applications.

Environment
Water Quality

Water samples shall be collected at least every three or six months at a
permanent designated stations on a river or creck where significant
mineralization will be discovered during the dry and wet season for
water analysis of its physical and heavy metal contents using the
following parameters such as, ph, total dissolved solids, total
suspended solids, total hardness, total acidity, cadmium, conductivity,
temperature, alkalinity, sulphate, calcium, magnesium, sodium,
potassium. Aluminum, iron, silica, copper, lead, zine and mercury. If
warranted, ground water samples from drill holes, water wells shall
also be collected for similar purpose.

Water quality sampling shall alsu include potability test for domestic
use. These tests shall be conducted at least twice a year although this is
dependent on the availability of suitable labor atory facilities in Legaspi

City.

The physical and heavy metals analysis for the above-cited paranicters
shall be analyzed at the Mines and Geosciences Bureau laboratory
Region-V, Legaspi City if available and in Diliman, Quezon City, while
the potability test shall be coordinated with the nearest provincial or
city hospital in Legaspi City which ever is the nearest in view of the
time liruit (6 hours) required for water potability test.

The environmental accemplishment shall be incorporated on the semi-
annual status or accomplishment report which will be submitted to the
MGB/Regional office, EMPAS and other government office concern,

3
MGR Form No. 16-1

4.2.2

Hydrology

a
Water flow measurement will be conducted along the river/creek at a
permanent designated stations where significant mineralization will be
discovered during the dry and wet months together with water
sampling. The purpose is to keep historical records of the volume of
watcr flowing from each creeks. Water table measurement shall also
be made on each diamond diill hole. These data are of specific needs
for environmental applications, ete.

43 Climaatology/Meteorclogy

Collection of meteorological data shall be initiated during the exploration phase
as these data may vary fiom month to month or year to year. Rainfall gauge
can be installed in the conspicuous place or near the camp or field oflice.
Rainfall measurement shall be recorded and file on the standard form,

These data are of specific needs for environmental applications, however,
historical data of this nature can be researched from the Weather Bureau
(PAGASA), Quezon City, and local climatic data station in the Regien.

44 Geological/Gcomorpholegical Environment
8) it 8

Any

information that could be obtained duting the research shall be

inco:porated in the semi-annual status/accomplishment report to be submitted
to MGB/Regional office, EMPAS and other government office concern.

AS Biological Environment

45.1

‘Torvestrial plants anc} animals

For environmental monitoring purposes, the recording of plants and
animals seon in the arca shall be initiated dur ing the exploration phase,
a logbook shall be provided which will indicate the information as
follows:

1. Species sighted 4. Number
2. Date and time 5. Other/Specily
3. Location 6. Nate of person recording

Recording of scientific name is not requited, local name will do.
Marine plants and animals (including protists)

If the exploration crew will chance upon species of these nature, same
will be recorded on the logbook similar to item no. 4.5.1,

The records under item nos, 4.5.1 and 4.5.2 shall be incorporated on
the semi-annual status/accomplishment report to be submitted to
MGB/Regional office, EMPAS and other government office concern.

4
MGB Form No. 16-1

5.0

4.6

Socioeconomic Environment

Initial on site observation shall be incorporated on the semi-annual
status/accomplishment report to be submitted to MGB and other office
concemed.

The other source of information can be researched fiom the national or local
statistics office.

Description of Exploration Work

Bs |

Description of exploration method(s) and equipment to be used

SA.1

5.1.2

52133:

Geological mapping - will be conducted with in the 1,701 hectares
more or less along the creeks and outcrop. Detailed mapping will be
conducted on selected areas after identifying the significant occurrences
of mineralization. The result will be used to plan tar gets for sub surface
evaluation such as test pitting, and diamond drilling if necessary.

The equipment to be used are magnetic compass, measuring tape,
sample pick and Global Positioning System (GPS) a modern surveying
instrument.

Geochemical Surveys - Geochemical survey will involve the stream
sediments samplings coveting creek and its tributaries. ‘The equipment
to be used are sample pick, crow bar and shovel. The output is to
prepare a geologic map showing the geological environment of any
mineral deposit and correlate with the other data obtained which will be
the basis for planning the succeeding exploration activities.

Others and/or Sub-surface Investigation

Subsurface investigation such as but not limited to test
pitting/trenching, and diamond drilling will be carried-out upon the
completion of detailed mapping, geochemical survey and
interpretation of results which will be decided as the exploration
phases progresses.

5.1.3.1 Test Pitting/Trenching:

The use of test pits or trenching will depend on the expose
outcrop/mineralization and ground condition. The location
should be carefully planned/designed in such a manner that
will provide the required geological information and with
minimal surface disturbance on vegetation, surface, drainage
and erosion. The test pits, dimension is about 1 meter
square with variable depth or down to bed rock while the
trenches dimension is about I meter wide with variable
Toneth and depth or deven to hedrack
MGB Ferm No. 16-1

The tools and implements to be used are crow bar, shovel,
bucket, pulley, nylon rope and sample pick.

The four walls/sides of the test pit/trenches shall be mapped
and channel sampled.

5.1.3.2 Core Drilling

The use of diamond drilling with variable depth for each
hole, location, intervals, direction and number shall be
determined as the exploration activities progresses. The
objective is to determine the depth, aad lateral extent of
mineralization.

The access route and location shall be carefully planned
with the objective of minimizing surface disturbance, by
considering the following criteria:

(ls The required width of access road for a drill machine
is only two meters.

bs

The drill machine is mounted to an sledge about
1.5x2.5 meters and equip with winch gadget
mechanism, pulley, cable rope attached to the
winding drum and as such it can travel by itself
utilizing its winch and its accessories loaded on its
side.

The drill machine can travel as high as 30% slope or
! grade of road.

4. ‘the space requirement for a drill site is 3 meters
wide x 3 meters long.

5. The drill rigs are made of collapsible tripod made of
‘ pipes mounted by a bolt and can be manually
transported from one site to another.

6. Clearing of obstruction for access route and
excavation of drill site to mount the drill machine
will be manual.

7. The drill machine will be using diesel, oil, lubricant,
drilling mud, cement.

8. The drill machine will be using water that will be
either source out through gravity or pump and be
contained on a water tank near the drill site such that
the water can be conveyed to the drill machine via a
hase by oravitly, The used water from the drill hole
MGB Ferm No. 16-1

wu
Nv

oS.

5.4

will be screen to collect the sludge and directed to
an storege tank of about 1.5m diameter by 1 meter
high or to a sump usually with a dimension of 1
meter square opening x L meter high depending on
the capacity needs and local condition and said
water will be re-cycled back to the machine by
means of portable water pump.

ninary processing of samples

All samples from Geochem, test pits and core drilling shall be kept in core
house. The core samples are placed in core box properly labeled and piled up
in the shelves. Drying, screening and quartering of samples about 500 grams
per sample will be done here. Manual splitting of core samples will also be
done here. Samples and % of the core will be sent to Mephar laboratory for
analysis. The remaining samples and the other half of the core samples shall be
retained on the core house for safekeeping and future reference. The remaining
samples and/or reject samples shall be retained placed in a paper bag and plastic
bag properly labeled and sealed and place in a wooden box for safe keeping
and future reference. These samples can serve as a check sample in case of
doubt or disagreement among laboratory analysis result and kept for inspection
by interested partics, consultants in the future.

‘The equipment to be used are gas stove, drying pan, split core, shieve, sledge
hammer and other protective gadgets with necessary accessories.

Namria Map - Scale 1:50,000 showing the location of the area applied,
drainage system, topography, coordinates and other environmental features.

Estinated Exploration Costs

The initial annual budget for the two year exploration work program are as
follows:

Year - 1 P1,857.960.00

Year -2 P1,427,°60.00

Total £3,285,260.00 more or less

The annual budget will always be updated as a matter of standard operating
procedure.

6.0 Identification of Potential Environmental Effects

6.1

On tnnd

OL

5:

rface disturbance off the mineral preperty

Surface disturbance off the mineral property is expected to be minimal.
The exploration crew vehicle will only travel up to the existing road.

7
MGB Form No. 16-1

Road will not be constructed during the two (2) year exploration
petiod until the results of exploration activities/work will warrant the
existence of mineral potential. The field camp will be rented from
existing house in the locality as much as possible.

The drill machine will be dismantled enough to be 2 or 4 man carry.
Same will be assembled on site within the prospect area.

Surface disturbance on the mineral property

6.1.2.1

6.1.2.2

6.1.2.3

6.1.2.4

6.1.2.5

6.1.2.6

Stream sediment sampling -  Indiscriminate digging of the
steams or creek alluvial deposition and panning in obtaining
samples will alter the surface.

Grade line for geophysical surveys and soil sampling -
Indiscriminate cutting of trees or vegetation along the line will
destroy vegetation cover while indiscriminate digging of hole
for soil sampling will alter the ground surface.

Sump fer store of used water from the drill machine -
Indiscriminate @'aeing and storage of excavated material will
alter the ground “rface and will cause possible soil erosion and
sedimentation

Read access fer drill machine, its impact on cutting of
trees, vegetation and soil compaction - Construction of
road access indiscriminately will entails surface excavation,
culting of trees along the route and soil compaction along the
wheel tire path ways.

Test pits - Construction of test pit will entail excavation of
top soil down to the bed rock. Indiscriminate digging and
disposal of excavated materials will alter ground surface and
possible soil erosion and siltation. Unprotected test pit opening
will pose hazards to the residents and animals in the area.

Drill site, drill, machine operation, using diesel, fuel,
lubricants, mud drilling, cement and smeke emissions

- Drill site preparation will entails excavation and if done
indiscriminately will cause surface disturbance and erosion;
installation of water pipe line.

- Drill machine operation using diesel fuel, oil and lubricant
and if done indiscriminately without regards to safety in
handling/transporting and storages will cause spillage’s, soil
and water contamination.

- Mud drilling and cement are both similar, It being pulverized
and packed in a paper bags about 40-45 kilos. If handled
indiscriminately during transporVhandling and storage possible

8
MGB Form No, 16-1

6.2

63

6.4

spillages which may cause contamination of solid surface and
water may occur.
a

- Smoke emission is normal for any engine in operation. If no
adequate mufMler or silencer is installed sulliciently above the
ground level, smoke will scatter indiscriminately and engine
noise will be alarming or disturbing that will hamper effective
communication between workers.

6.1.2.7 Construction of temporary camp facilities - will entails
putting up of roofing, walls and kitchen stall, toilet and garbage
pit, drinking water container.

Potential environmental effects of exploration activities on hydrology and
water Quality

6.2.1 Potential generation of acid mine dr age
The possible sources of acid mine drainage could either be the result of
indiscriminate and uncontrolled test pitting and drill hole where by run
off water will enter into the hole which might result to oxidation, since
acid mine drainage is the result from oxidation of sulphide deposits
upon contact or exposure to water and air.

6.2.2 Potential siltation and pollution of surface waters
The possible sources of siltation and pollution of water are the
uncontrolled drainage fiom access road, drilling activities, excavated
materials from test pits, campsite, and indiscriminate panning of heavy
metals may cause water discoloration.

6.2.3 Potential changes in hydrology

The possible changes may be on the quality of water near the working
area as a result of drilling, activities and cainpsite

Potential effect of Exploration activities on the Ecology

The possible sources of effect are on the ecosystem of site preparation,
campsite, operation and noise from the engine machine operation.

Potential effects of the presence of exploration activities on the
Soctocconomic aspect in the le-etity as follows:

a) Life style of locally hired employees - most non-technical workers
will be hired from the locality. As such, it is expected that their
respective life style or mode of living will positively change or improve
as a result of fix income during their petiod of employment.

b) Increase of revenue - It is expected that an increase of revenue will
be realized or derived from income tax payment, payment of business

9
MGB Vorm No. 16-1

permit, payment of community tax certificate of all employees,
professional tax receipt, payment of SSS premium, to mention a few.

¢) Small scale buy and sell ventures in the locality will flourish due to
inctease of demands of food supplies and also farm to markets.
7.0 Environmental Management Measures Including Total Cost

Fak Progressive rehabilitation/restoration of areas subject of exploration and
relied activities.

Tolel

Access reute/road for drill machine off and on the mineral
property which may start from the provincial road.

The following criteria shall be considered if and when there is aneed to
construct access road so as to minimize land form disturbance and
measures to undertake to wit:

Check with local government agencies regarding resolutions,
restrictions and government requirements related to access
road constructions.

Check surface land owner and determine vegetation, plants and
other improvements.

Settle and pay disturbances compensation ifany.

Plan and use existing trails/road to maximize advantage of
usage of the trail or road for both residents and exploration
activities but with minimum level of construction and
disturbances. Take advantage of land forn/contour
configuration and avoid vegetation distraction if possible.

Avoid erodible areas, water course, plants and other
improvement if any.

Clear right-of-way, plants, wood and debris in an orderly
manuer, dispose debris by placing in one safe place and burn.

Provide drainage or ditches but maintain natural drainage
pattern.

Any disturb surface shall be revegetated with species common
or suited in the vicinity and

Drainage/ditches shall be inspected and cleaned especially every
aller heavy rain.
MGB Form No. 16-1

AS

TeAES:

Stream Sediment Sampling

The right procedure in obtaining samples from the stream sediments in
order to preserve the surface is to collect or get fines or silt from the
bottom of the creek bed with bare hands that would pass thru (-) 80
mesh sieve. The screening and panning for heavy metals should not be
carried down stream panning should be done on a steady or stagnant
water so that the silt fines will settle down at the bottom.

Avoid indiscriminate digging and panning which will cause surface
disturbance and water discoloration.

Grade line layout for geophysical surveys and geochem sampling

The following guidelines shall be followed in laying out the grade line
such as but not limited to:

a. Avoid unnecessary brush cutting and blazing of trees. Cut grid
lines suflicient for line of sight.

b. Upon completion of survey, remove any materials which may
endanger lives of wild life, animals and local residents.

c, Avoid throwing of cigarette butts that may cause forest fire,
d. For geochem sampling point, the hole shall be back filled after

getting the required sample.
Sump for used water froma the drill hete

The storage could be cither a portable water tank or a sump dug on the
ground. The excavated materials or soil shall be properly stock piled
safely around the opening and be provided with suflicient base so as
not to be eroded. Same materials shall be used as to soil and as back
fill materials for same sump upon abandonment of the drill site. The
sump should be of adequate size and capacity so as to avoid over
following and spillages. The used water shall be re-cycled back to the
creek or water course. Avoid wasting water by installing and using
shut-off valves when water lines are not in use.

Test Pits/Trenches

Careful planning is necessary to identify sites that will provide the
required information with minimal disturbance and to ensure safety
both for animals and local residents. The safety measures shall be
implemented as follows:

1 Clear the surface of any vegetation, debris for the opening and
stock pile for the excavated materials. Separate the top soil
from the other over burden materials. This materials must be
protected by a rip-rap or ther acceptable means
MGB Form No. 16-1

TAG

oe The opening of the on-going test pits shall either be barricaded
or covered by lumber, branches of trees such that the opening
will not be a hazard to people and livestock. Lumber can be
obtained cither from the tree cut along access route or from a
license lumber dealer or construction store available in the
town.

3° Surface drainage shall be diverted around or away from the
disturb surface.

4. After the geological data, sampling, ete. are obtained, back fill
the opening with the excavated material, restore or the original
top soil will be restored to its original place and revegetate.
Use manual labor so as to avoid excessive diggings.

St All garbage or human waste must be properly disposed on a pit
and cover properly.

Drill site, Drili machine operation using drill fuel, lubricant, mud
drilling, cement, noise and smoke emissions and Auger drill,

The mitigating measures are to be undertaken for the following:
1° Drill Site

Select the stable ground when ever possible in coordination
with the surface owner if any and settle for any disturbance
compensation. Use the minimum area of drill pad, ie. 3 meters
square is required for a safe working area. Location of drill
pad, top soil and overburden must be removed and stock piled
for use in the rehabilitation when drill site is abandoned.

Locate water lines to minimize surface and vegetation cover
disturbance, take advantage of the land form, avoid over
flowing of water or wasting water by using. shut-off valves
when water lines are not in use. Divert water drainage away
from the drill site.

2. Drill Machine Operation

1) Noise/Smoke emission - The exhaust pipe shall always
be in good condition and well provided with a sufficient
muffler or silencer so as to avoid unnecessary loud
noise which is necessary to enhance — better
communication between workers. The smoke stock
discharge shall be high enough (i.e. 5 meters above the
ground) such that the smoke emission shall be directed
towards the sky and the smoke be desipated above.
MGB Foun No. 16-1

2)

3)

4)

Fuel, Oil and Lubricant - must be contained in a
suitable — closed containers when being
transported/transferred or stored. Transfer hoses must
be provided and same must be drained into the
containers.

Fuel containment at drill sites must be provided, ie.,
the drupt must be placed in an elevated platform for
safety and convenience. In this manner the underneath
could always be cleaned every now and then, A
container with a funnel can also be placed below the
opening or screw cap of the drum to catch/trap any
spillages. As a precautionary measure provide a
competent barrier or slab made of piece of lumber or
stone where to place a container with a funnel when
drawing out fuel from the fuel drun/container. The
platform must be placed sloped away from any water
course. Ensure proper spill handling tools like trays,
shovel or open can/drum which should be of sufficient
capacity to hold accidental leaks and spills.

In the event of spill or leak, the spill must be contained
and absorbed along with any contaminated soil. Any
contaminated/leaked material regardless of volume
must be collected and burn. The corresponding area
shail be reclaimed and rehabilitated.

Drilling mud - These item must be
transported/transferred in a sack so as to avoid
breakage of the bag. The drilling mud must be store in
a safe place. The drilling mud shall be properly place in
the mixing tank and mix only what is required for the
drill hole. The drilling mud is similar to cement, the use
is to seal off the wall of the drill hole so as to ensure
that water used in the drilling operation will not Jeak to
the under ground.

Cement - Shall also be use afer the drill hole. It is use
to plug or sealed off the hole opening. For selected
holes for special purpose the plug is provided with a 2”
diameter PVC pipe with a cover. In this manner, water
table can be measured using a calibrated rope. Water
sample can also be taken by using a bottle tied to a
rope and drop into the hole until the bottle is filled up
with water. The water is transferred to the water
sampling bottle for water analysis purposes including
determination of acidic drainage.
MGB Form No, 16-1

Tz,

73

Management of stockpile of excavated and removed earth, if any, to
prevent dust and siltation prebioms.

a
7.2.1 Dust prevention cause hy stock pile of excavated or remove earth,

To prevent dust from this stock pile is to sprinkle water every now
and then using a container on the surface of stock pile just sufficient
enough to prevent dust when the wind comes. ‘The water should not
be too excessive, other wise the stock pile will be too muddy.

7.2.2 Precedure to prevent sation from stock pile are as follows:

1. Surface drainage shall be diverted away fiom the stock pile of
excavated mater als.

2. These erodible nvaterials must be protected by a rip-rap or
some other acceptable means.

3. These materials shall be back filled to where it comes from or
from its original source. Top soil shall be spread evenly on the

surface and be revegetated/replanted with plants suited to it.

4. A sump or silt/sediments trap shall be provided to catch or
entrap auy silt that may accidentally flow in case of rain.

Maintenance of road to minimize dust.
There is no road in the island to maintain...

Handling of toxic and hazardous materials, if any, including an
Emergency Response Program

7.4.1 The proper handling of fuel, oils and lubricant are as follows:

iG All petroleum products must be contained in a suitable closed
containers,
2. Fuel oils, lubricant. and = mud additives must be

transported/transferred and stored in a closed container.
Handling shall be with every precaution to prevent accidental
spills and loss, Transfer hose must be drained aller use into an
empty container,

3, Fuel, oil and lubricant storage facilities must be provided with a
roof, maintain cleanliness and provide suflicient working space.

4, Control any spills or leaks by providing a berm around slorage
area and provide fluid/water pumps. or portable operating
equipment. Drip pan must be of sufficient capacity to hold
accidental leak and spills. Another alternative is to
ptovide’place plestic or cellophane mat under the storage area

14
MGB Form No, 16-1

TAQ

to catch or collect accidental leak or spills and to prevent
surface soil contamination. The plastic is re-usable afler
cleaning. Any oil collected shall be placed in a container which
shall be disposed together with the used plastic out of the site
for proper disposal at the municipal garbage site.

of In the event of a spill or leak, the spill including the
contaminated soil must by contained. Any spill and
contaminated soil regardless of volume must be collected and
disposed of in an environmentally responsible manner ie., burn
the contaminated soil be placing a dry grass or flammable
material on top and set fire. Turn the soil up side down and
when all the oil are burnt cover with top soil and revegetate
with fiuit trees or other species suited for the locality.

6. Fire extinguisher shall be provided for each drill machine.

we Ensure that appropriate spill handling gadget are in place and
that all exploration crew are familiar with their use.

8. In case of skin allergy or infections of whatever kind and
nature, consult a doctor or medical staff nearest to the project
site for first aid purposes and/or treatment.

Handling of potentic! acid mine drainage from exploration
excavation/drilling:

Acidic Drainage (AD) results from oxidation of sulphide minerals upon
exposure to water and air. Acidic drainage occurs in areas with
previous inining activities such as old adits, shafts, tunnels, waste rock
stock pile fiom underground workings and tailings.

The exploration activities which may cause occurrence of acidic mine
drainage are excavated materials, test pits and drill hole.

To prevent occurrence of acidic drainage from stock pile of excavated
materials, proper drainage will be provided surrounding the stock pile
in such a manner that water will not accumulate around the base of
stock pile. In effect the stock pile will always be dry.

To prevent occurrence of acidic drainage from test pits is to implement
the following guidelines to wit:

a) The opening will be provided with a canvass shade so that rain
water will not accumulate inside/bottom of the test pits in the
course of digging,

b) Afler sampling, mapping, soil chemistry and/or information
necded are completed, the excavated material will be restored
back or back fill to the test pits.
MGB Form No. 16-1

US

7.6

VT

c) ‘The top soil will be properly spread and revegetated or planted
with tee. In this manner occurrence of acidic drainage is
minimal.

‘To prevent occurrence of acidic mine drainage from drill hole is to
implement the following

a) The opening/hole shall be plug with concrete cement so that no
tun off or rain water will enter into the drill hole.

b) The drill hole intended for measurement of water table and
water analysis shall be cemented and be provided with a 2”
PVC pipe with screw cap, which could be opened when
measuring the water elevation with a calibrated rope. An
empty bottle tied to a string can be used to get water inside the
hole through this opening for water analysis purposes.

However, based on experienced, the sulfphide are always deep-seated,
as such, sulfphide are not encountered in shallow excavation, hence,
the possibility of acidic drainage occurrence on excavation for drill site,
test pits is minimal.

Accommodation of other economic activities in the area,

Our exploration project staff are receptive to whatever economic activities in
the community will endeavor to undertake, be it on barangay level, municipal
level, provincial level as well, that will be beneficial to populace. Proponent
project employees are oriented to promote, develop and assist with community
development projects with in their means, they being considered as
Ambassador of Proponent in the local community.

Alternative plans if special habitat of flora and fauna are affected.

Probably the easiest way as an aid in environmental monitoring is to accomplish
religiously the flora and fauna log book similar to log book for terrestrial plants
and animals, Item No. 4.5.1. the information that will be recorded in the log
book shall also aid in determining the composition of the local forest and how
the local forest, other dwelling is being used by wild life, etc.

Should there be habitat of flora and fauna to be affected, safety measures suited

to preserve their respective habitat and existence shall be undertaken

accordingly.

Socioeconomic mitigating measures such as.

7.7.1 Plans for information and education campaign and dialogue
between the company and population regarding projects plans

including compensation during the exploration phase:

The exploration project in-charge and his staff are required to:
MGB Form No. 16-1

CELE?

a)

b)

d)

e)

h)

To implement the exploration work program to take into
account potentially sensitive areas associated with
government projects and local inhabitants and/or surface
owner (indigenous cultural community (ICC) and non-ICC.

To be familiar with all statutes, regulations, resolutions
(Barangay, Municipal, & Provincial), guidelines, and permit
requirements governing mineral explorations in the locality
where project is situated. Before the start of any phases of
work, ensure that necessary permits, consent (verbal or
written) are acquired and are in place.

Investigate local and surface ownership where work is
expected to be undertaken. Avoid any misunderstanding
with surface rights owners, government agency concern by
discussing the presence and plans of exploration work in
the area.

Maintain a cordial relationship, open communication with
the local governments officials, surface
owners/representatives and keep them be informed as
required.

An authorized representative shall attend any meeting as
observer (Barangay and municipal as well) so that project
in-charge shall be aware of the agenda.

Local qualified residents shall be given priority for
employment including surface owners.

The compensation shall be the minimum wage approved and
implemented by the Regional Tripartite covering CAR
Region.

All. project employees shall be covered by SSS_ and
Medicare program.

Working Environment and Protection Measures for employees:

The project in-charge and staff are required to provide and
implement the following:

A.

Camp Sites:

lL. Locate temporary or permanent camp away from
water courses. It should be constructed and
operated in accordance with existing municipal laws
and in such a way that the camp will have the
minimum impact to the environment
MGB Form No, 16-1

2» All camps shall always observe and maintain
cleanliness, sanitation both inside and
surrounding/backyard.

3. Provide sewage treatment facilities

4, Camp refuse must be collected and disposed off in
garbage pit and covered with top soil every layer
when sufficient garbage is dump. When fully filled
up, provide sufficient top soil and plant fruit trees.

B. Test Pits/Trenches:

1. Maintain a safe and clean working conditions.

2: Provide lumber support on loose ground. Lumber
shall be obtained from a license lumber dealer
available in town.

3. Provide safety rope and a ladder made of nylon rope
or bamboo poles for going in and out of the test pits.

4. Provide safety gadget, like, skull guard, safety
rubber boots and hand gloves.

55 Provide canvass roofing to protect workers inside
from rain and heat from sunlight.

6. Provide a barricade (i.e. rope, twigs or branches)
around the opening to protect person or animals to
be trap inside during off time

(8s Drilling eperations:

1. Keep to a minimum any noise pollution produced by

the drill machine by providing a silencer or muffler
at the exhaust pipe. This will facilitate/enhance
better communication among the workers.

2 Keep the working area clean and maintain sanitation
at all time.

35 Maintain the machine in good working condition.

4. Keep the drilling waste water, fuel, oil and lubricant
to its proper and designated location.

5: Keep and maintain tools, spill handling and control

gadget operational at all time.
MGB Form No. 16-1

6.

Provide safety paraphernalia during working hours,
like, skull guard, safety rubber boots, first aid kits
and safe drinking water container.

7.8 Abandonment - measures and procedures afler the conduct of exploration

with cost-estimate.

7.8.1 Exploration project in-charge and staff shall implement the
following guidelines for abandonment and rehabilitation of
exploration activity/ies to wit:

A. Camp Sites:

B Access

All refuse shall be burned and buried in garbage pit and
same shall be back filled and provide top soil and plant
fruit trees. The surface should be tilled to break the
compacted surface before revegetation. Plant
appropriate fruit trees in coordination with the surface
claimants if any.

Leave camp siles which are to be used for future
operation in a clean and tidy conditions.

All temporary structures shall be removed and disposed
off in an environmentally acceptable manner by burning
them. These ashes is a good source of fertilizer even
better than the commercial one in some aspect and/or
unless donated and accepted by the surface owner.

Read:

All abandoned access road must have a system of
permanent erosion control. ie. canal, culvert if
intended for use in the future and/or accepted by the
surface c!ximants.

Uno, all culverts or bridge shall be removed and water
course shall be restored as nearly as possible to its
original condition.

Abandonment activities must be undertaken in a
manner that will minimized sedimentation of water
courses.

All abandoned road, will be cultivated, if necessary to
break the compacted surface and be planted with fiuit
trees, plants and revegetated in coordination with the
surface claimants if any.

All abandoned road will be ditched at their junction
with permanent roads to prevent vehicle access/entry.

19
MGB Form No. 16-1

Drill Sites:

1. All empty cans or fuel drums, etc. shall be removed and
stored in the main camp for future use. Damaged drum
shall be cut and flattened which can be utilized to its
usefislness such as wall or sidings of dwelling.

2. All garbage or refuse shall be burned and/or buried in a
pit, back filled and revegetate.

3: Compacted surface shall be cultivated and revegetated
accordingly.
4, Drill sumps shall be back filled and restore the top soil

and revegetate.

5. Contaminated surface with oils or drilling fluids shall be
excavated, back filled to the sump or pit. Replace same
with top soil and revegetate.

Storage area for drill core samples, active or rejected
samples.

The storage facility for drill core and other samples are
normally of permanent structure so as to preserve the above
cited samples for future reference by interested parties or
investors. The core boxes of standard size for each core which
is made of wooden siding with G.I. bottom and cover shall be
properly labeled, arrange in the shelves. Same is true for the
other samples which will be place in a wooden box and stored
in a designated space in the core house. A caretaker usually
the owner of the lot shall be designated and compensated to
see to i that the core samples are kept orderly and undisturbed.
All other samples not needed. for future reference shall be
discarded in a pit, covered with top soil and revegetated.

Iu some cases, infiastructures and facilities like road, buildings
may be turned over, donated or acquired by surface claimants
as a pre-arranged terms and conditions for entry to ptivate
lands, or to the barangay council to ensure their continuos
maintenance and utilization. This is ona specific site and basis
and in coordination with the proper entities or authorities,

Control measures for acid mine drainage, the generation of which
is not only limited to the period of exploration but may occurs also
after exploration.

The possible source of occurrence of acid mine drainage are the test
pits and drill hole.
MGB Form No. 16-1

T83

784

The control measures for occurrence of acid mine drainage are the
following:

A. Test Pits/Trenches:

a When the test pits/trenches is active or on going,
provide a canvas roofing for the test pits so as to
prevent rain water to be accumulated at the bottom of
the test pit which can cause occurrence of acidic mine
water inside.

b. When the test pit/trenches is completed and all required
data are obtained and/or test pit is abandoned, the
excavated material shall be restored/back filled and the
top soil will also be restored and be planted with fruit
trees or coconut. In this manner, water will not
accumulate inside the test pit there after, hence the
chances of producing acidic mine drainage will be
minimal.

B. Drill Hole:
a. The hole is covered and cemented.

b. The hole with potential use for periodic measurement
of water table is provided with 2” PVC pipe with a screw plug
which could be open during measurement of water elevation
and collection of water sample.

©. In this manner no excess water will over flow from the
hole which will cause acidic mine drainage to the surface.

Rehabilitation of the area by replanting and reforestation
programs.

All disturb surface shall be planted with fruit trees, coconut suited for
each vicinity and/or revegetated accordingly. In areas or portion of
reforestation project is located, the proponent will assist in the
community reforestation program in coordination with the government
agency concern so as to determine as to what assistance could be
extended. Hither to provide seedlings, or join the community during
the designated reforestation day, i.e., plant a tree during the
environmental month.

Restoration of the original flow of river system that have been
diverted/altered with emphasis on quality .

All creeks, ditches or canal diverted/altered during exploration phase
shall be restored as nearly as possible to its original condition.
MGB Form No. 16-1

8.0

9.0

10.0

78.5 Budget Cost estimate for Environmental Protection and
Rehabilitation
a
The initial annual budget presented hereunder shall be updated annually
in accordance with the company policy for allocation of budget and to
account for expenses for each account code under accepted accounting
principles.

Year | Labor, Materials and Supplies, restoration

activities, reforestation program

and other related environmental activities P 25,000.00
Year Il Labor, Materials and supplies, implementation

of rehabilitations of abandonment program,

and other related environmental activities P_50,000.00
Total P 75,000.00

Attachments:

Namria Maps scale 1:50,000 showing the area applied with technical description,
existing provincial road, drainage pattern or water/creek courses and topography.

Environmental Monitoring:

The proponent shall document all exploration activities and environmental management
measures undertaken during the exploration phase. The proponent is committed to
prepare semi-annual environmental accomplishment or status report. The report shall
incorporate the data gathered, documented exploration activities and environmental
management measures etc. undertaken during the period covered, The semi-annual
accomplishment or status report as to the compliance with the EWP shall be submitted
to the Bureau/Regional office, EMPAS and other office concerned within fifteen (15)
working days from the end of six (6) months after the approval of the EWP and every
six (6) months and thereafter incompliance with section 168 of the revised IRR
implementing R.A. 6942 otherwise known as The Philippine Mining Act of 1995,

Name and Signature of Applicant or Person(s) preparing the Environmental
Work Program EWP.
‘

Done the 6" day of October 1997 at Pasig City.

By :

aims Management

and Surveys

PRC License No. 0001853
PTR No. 6488134

Dated : 03/11/97

TIN No. 128-072-293

22
